                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



 United States of America,                         Case No. 16-cr-237 (SRN/BRT)

                      Plaintiff/Respondent,
                                                               ORDER
        v.

 Jeremy David Mount,

                      Defendant/Petitioner.



       This matter is before the Court on Defendant/Petitioner’s Verified Motion to Stay

§ 2255 Proceedings, or in the Alternative, Third Motion for Extension [Docket No. 114].

       Based on the motion, and upon all of the records and proceedings in this case, the

motion is GRANTED IN PART. The Court will grant Mr. Mount an extension until March

31, 2020 to file his reply in support of the §2255 petition.



Dated: February 6, 2020                           s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge
